Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. A suspension from the practice of law with a portion of the suspension stayed is an appropriate sanction for respondent’s violations of DR 1—102(A)(6) and Gov.Bar R. V(4)(G). See, e.g., Disciplinary Counsel v. Fortado (1996), 74 Ohio St.3d 604, 660 N.E.2d 1154; see, also, Disciplinary Counsel v. Gosling (1997), 79 Ohio St.3d 113, 679 N.E.2d 1096; Disciplinary Counsel v. Vazquez (1997), 78 Ohio St.3d 295, 677 N.E.2d 804. Respondent is hereby suspended from the practice of law in Ohio for eighteen months, with one year stayed and respondent placed on probation. During the one-year probationary period, relator shall appoint a monitoring attorney pursuant to Gov.Bar R. V(9), and respondent shall establish a trust account for client funds and maintain professional liability insurance in the minimum amount of $100,000 per occurrence and $300,000 in the aggregate. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.